UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2012(Unaudited) DWS New York Tax-Free Income Fund Principal Amount ($) Value ($) Municipal Bonds and Notes 93.8% Guam 0.2% Guam, Power Authority Revenue, Series A, 5.0%, 10/1/2030, INS: AGMC New York 88.3% Albany, NY, Industrial Development Agency, Albany College of Pharmacy, Series A, 0.17% **, 7/1/2038, LOC: TD BankNorth NA Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 Haverstraw-Stony Point, NY, Central School District, 5.0%, 10/15/2021, INS: AGMC Hudson, NY, Yards Infrastructure Corp. Revenue, Series A, 5.75%, 2/15/2047 Liberty, NY, Development Corp. Revenue, Goldman Sachs Headquarters: 5.25%, 10/1/2035 5.5%, 10/1/2037, GTY: Goldman Sachs Group, Inc. Long Island, NY, Electric System Revenue, Power Authority, Series D, 5.0%, 9/1/2023, INS: NATL Long Island, NY, Power Authority: Series A, 5.0%, 9/1/2037 Series A, 5.0%, 5/1/2038 Metropolitan Transportation Authority, NY, Dedicated Tax Fund: Series B, 5.0%, 11/15/2034 Series A, 5.5%, 11/15/2039 Metropolitan Transportation Authority, NY, Revenue, Series A, 5.0%, 11/15/2022, INS: AGMC Monroe County, NY, General Obligation, Public Improvement: 6.0%, 3/1/2013, INS: NATL 6.0%, 3/1/2014, INS: NATL 6.0%, 3/1/2017, INS: NATL 6.0%, 3/1/2018, INS: NATL Nassau, NY, Health Care Corp. Revenue, Series D-2, 0.239% **, 8/1/2029, LOC: JPMorgan Chase Bank NA New York, Build New York City Resource Corp. Revenue, YMCA of Greater New York Project, 5.0%, 8/1/2042 New York, Higher Education Revenue, Dormitory Authority, Colgate University: 6.0%, 7/1/2016, INS: NATL 6.0%, 7/1/2021, INS: NATL New York, Higher Education Revenue, Dormitory Authority, New York University, Series A, 5.75%, 7/1/2027, INS: NATL New York, Higher Education Revenue, Urban Development Corp., Syracuse University, Center for Science & Technology: 5.5%, 1/1/2015 5.5%, 1/1/2017 New York, Hospital & Healthcare Revenue, Dormitory Authority, Sloan Kettering Institute, Series C, 5.5%, 7/1/2023, INS: NATL New York, Liberty Development Corp. Revenue, Second Priority, Bank of America Tower at One Bryant Park LLC, "1", 5.625%, 1/15/2046 New York, Liberty Development Corp. Revenue, World Trade Center Project, 5.0%, 11/15/2031 New York, Metropolitan Transportation Authority Revenue: Series C, 5.0%, 11/15/2031 Series D, 5.0%, 11/15/2034 New York, Sales & Special Tax Revenue, Local Government Assistance Corp.: Series E, 5.25%, 4/1/2016, INS: NATL Series C, 5.5%, 4/1/2017 New York, Sales & Special Tax Revenue, Metropolitan Transportation Authority, Series A, Prerefunded, 5.25%, 4/1/2016, INS: AGMC New York, Sales Tax Asset Receivable Corp.: Series A, 5.0%, 10/15/2026, INS: NATL Series A, 5.0%, 10/15/2029, INS: AMBAC New York, Seneca Nation Indians, Capital Improvements Authority Revenue, Special Obligation, Series A, 144A, 5.25%, 12/1/2016 New York, State Agency General Obligation Lease, Dormitory Authority, City University System: Series A, 5.625%, 7/1/2016, INS: AMBAC 5.75%, 7/1/2018, INS: AGMC New York, State Agency Revenue Lease, Urban Development Corp., Correctional Facilities, Series A, 5.5%, 1/1/2014, INS: AGMC New York, State Dormitory Authority Revenue, Mental Health Services Facilities Improvement, Series D, 5.0%, 8/15/2018, INS: FGIC, NATL New York, State Dormitory Authority Revenue, Montefiore Hospital, 5.0%, 8/1/2023, INS: FGIC, NATL New York, State Dormitory Authority Revenue, Non-State Supported Debt, Series A, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenue, State University Educational Facilities, 5.875%, 5/15/2017, INS: FGIC, NATL New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rochester Institute of Technology, 4.0%, 7/1/2033 (a) New York, State Dormitory Authority Revenues, Non-State Supported Debt, Cornell University, Series C, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Memorial Sloan-Kettering Cancer Center, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine of New York University, 5.25%, 7/1/2033 New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York University: Series A, 5.0%, 7/1/2039 Series A, 5.25%, 7/1/2034 New York, State Dormitory Authority Revenues, Non-State Supported Debt, North Shore Long Island Jewish Health System: Series A, 5.0%, 5/1/2032 Series A, 5.5%, 5/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, NYU Hospitals Center: Series B, 5.25%, 7/1/2024 Series A, 6.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rochester Institute of Technology, 5.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rockefeller University: Series A, 5.0%, 7/1/2037 Series C, 5.0%, 7/1/2040 Series A, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, School Districts Financing Program, Series C, 5.0%, 10/1/2031, INS: AGC New York, State Dormitory Authority Revenues, Non-State Supported Debt, Yeshiva University: Series A, 5.0%, 11/1/2031 5.0%, 9/1/2038 New York, State Dormitory Authority, State Personal Income Tax Revenue: Series A, 5.0%, 2/15/2034 Series A, 5.0%, 3/15/2038 New York, State Environmental Facilities Corp. Revenue, State Revolving Funds, Series C, 5.0%, 5/15/2041 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2036 New York, State General Obligation Lease, Dormitory Authority, City University System, Series A, 5.75%, 7/1/2018, INS: FGIC, NATL New York, State General Obligation Lease, Dormitory Authority, Judicial Facilities, ETM, 7.375%, 7/1/2016, INS: NATL New York, State General Obligation Lease, Urban Development Corp., State Facilities, 5.6%, 4/1/2015 New York, State General Obligation, Tobacco Settlement Financing Corp., Series A-1, 5.5%, 6/1/2019 New York, State Housing Finance Agency, State Personal Income Tax Revenue, Economic Development & Housing: Series A, 5.0%, 9/15/2030, INS: FGIC, NATL Series A, 5.0%, 3/15/2039 New York, State Liberty Development Corp. Liberty Revenue, World Trade Center: "2", 5.0%, 9/15/2043 "3", 5.0%, 3/15/2044 New York, State Liberty Development Corp. Liberty Revenue, World Trade Center Port Authority Construction, 5.25%, 12/15/2043 New York, State Power Authority Revenue, Series A, 5.0%, 11/15/2038 New York, State Thruway Authority Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2021, INS: AMBAC New York, State Thruway Authority, General Revenue, Series I, 5.0%, 1/1/2037 New York, State Urban Development Corp. Revenue, Series D, 5.625%, 1/1/2028 New York, State Urban Development Corp. Revenue, Personal Income Tax, Series B, 5.0%, 3/15/2023 New York, Tobacco Settlement Financing Corp., Series B-1C, 5.5%, 6/1/2019 New York, Transportation/Tolls Revenue, Triborough Bridge & Tunnel Authority, Series Y, ETM, 6.125%, 1/1/2021 New York, Triborough Bridge & Tunnel Authority Revenues, Series A-2, 5.25%, 11/15/2034 New York, United Nations Development Corp. Revenue, Series A, 5.0%, 7/1/2026 New York, Water & Sewer Revenue, Environmental Facilities Corp., State Water Pollution Control, Series E, 6.5%, 6/15/2014 New York & New Jersey, Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2027, INS: FGIC, NATL New York & New Jersey, Port Authority, One Hundred Forty-Sixth, AMT, 5.0%, 12/1/2021, INS: AGMC New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Health & Hospital Corp. Revenue, Health Systems, Series A, 5.0%, 2/15/2030 New York City, NY, Housing Development Corp. Revenue, NYC Housing Authority Project, Series A, 5.0%, 7/1/2025, INS: FGIC, NATL New York City, NY, Industrial Development Agency, Airport Facilities Revenue, Series A, AMT, 5.0%, 7/1/2028 New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second Generation, Series FF, 5.0%, 6/15/2031 New York City, NY, Municipal Water Finance Authority, Water & Sewer System Revenue: Series CC, 5.0%, 6/15/2045 Series A, 5.75%, 6/15/2040 New York City, NY, Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-5, 5.0%, 1/15/2032 New York City, NY, Transitional Finance Authority Revenue, Future Tax, Series F-1, 5.0%, 5/1/2039 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series A, 5.0%, 5/1/2038 New York City, NY, Transitional Finance Authority Revenue, NYC Recovery, Series 1, 0.18% **, 11/1/2022, SPA: Landesbank Hessen-Thuringen New York, NY, General Obligation: Series A-4, 0.14% **, 10/1/2041, LOC: Sumitomo Bank Ltd Series A-5, 0.16% **, 10/1/2042, LOC: Sumitomo Bank Ltd Series B, 5.0%, 8/1/2026 Series H, 5.125%, 8/1/2018, INS: NATL Series I-1, 5.375%, 4/1/2036 Series I-1, 5.625%, 4/1/2029 New York, NY, Water & Sewer Revenue, Municipal Water Finance Authority, Series D, Zero Coupon, 6/15/2017 Niagara Falls, NY, Transportation/Tolls Revenue, Bridge Commission, 5.25%, 10/1/2015, INS: FGIC, NATL Oneida-Herkimer, NY, Resource Recovery Revenue, Solid Waste Management Authority: 5.5%, 4/1/2013, INS: AGMC 5.5%, 4/1/2014, INS: AGMC Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project: 5.625%, 1/1/2018 5.7%, 1/1/2028 Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 Puerto Rico 4.3% Puerto Rico, Electric Power Authority Revenue, Series UU, 0.761% *, 7/1/2029, INS: AGMC Puerto Rico, Highway & Transportation Authority Revenue: Series Z, ETM, 6.0%, 7/1/2018, INS: AGMC Series Z, 6.0%, 7/1/2018, INS: AGMC Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Virgin Islands 1.0% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Virgin Islands, Public Finance Authority Revenue, Gross Receipts Tax Loan Notes, Series A, 144A, 5.0%, 10/1/2032 Total Municipal Bonds and Notes (Cost $309,794,194) Municipal Inverse Floating Rate Notes (b) 12.6% New York New York, State Thruway Authority, Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2019, INS: AMBAC (c) Trust: New York, State Thruway Authority, Highway & Bridge Trust Fund, Series 1071-1, 144A, 9.28%, 4/1/2013, Leverage Factor at purchase date: 2 to 1 New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series B, 5.0%, 3/15/2023 (c) Trust: New York, State Urban Development Corp. Revenue, Series 2887, 144A, 17.81%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series FF-2, 5.5%, 6/15/2040 (c) Trust: New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series 3384, 144A, 19.84%, 12/15/2016, Leverage Factor at purchase date: 4 to 1 New York City, NY, Transitional Finance Authority Revenue, Series B, 5.0%, 11/1/2023 (c) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 3283, 144A, 17.795%, 11/1/2020, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $40,916,109) % of Net Assets Value ($) Total Investment Portfolio (Cost $350,710,303) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2012. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of November 30, 2012. † The cost for federal income tax purposes was $295,974,303.At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $75,507,726.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $77,547,632 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,039,906. (a) When-issued security. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust.Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(d) $
